Citation Nr: 1724802	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable disability rating for right hip sciatica, and a disability rating in excess of 20 percent from September 21, 2011.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2007.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for left ear hearing loss, and granted service connection for right hip sciatica with an initial noncompensable (0 percent) disability rating. 

In September 2011, the Veteran was afforded a requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  The Board previously remanded this appeal in March 2013 and May 2016.

The Board notes that the issue of entitlement to service connection for vitreous floaters of the right eye was also remanded by the Board in May 2016.  However, that claim was granted by the Agency of Original Jurisdiction (AOJ) in a September 2016 rating decision.  As that grant of service connection represents a full award of the benefit sought on appeal, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

During the pendency of the appeal, the RO issued an August 2012 rating decision granting a higher 20 percent rating for the Veteran's right hip sciatica, effective September 21, 2011.  As that increase did not represent a full grant of benefits sought, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 21, 2011, the most probative evidence of record shows that the Veteran's right hip sciatica more closely approximated mild incomplete paralysis due to symptoms of pain, dysthesias, and paresthesias.

2.  Since September 21, 2011, the most probative evidence of record shows that the Veteran's right hip sciatica more closely approximates moderate incomplete paralysis due to symptoms of pain, dysthesias, and paresthesias.


CONCLUSIONS OF LAW

1.  Prior to September 21, 2011, the criteria for a disability rating of 10 percent, but not higher, for right hip sciatica have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.156, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

2.  From September 21, 2011, the criteria for a disability rating in excess of 20 percent for right hip sciatica have not been met at any time.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.156, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran's claim for a higher evaluation for right hip sciatica arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded). 

The Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and lay statements.  The Board observes that, while some private treatment records have been associated with the record, it appears that more recent private records related to the right sciatic disability remain outstanding.  The Veteran reported to a VA provider as recently as October 2015 that he has receives outside treatment for his right hip.  However, the Veteran has declined to respond to requests for those records, as discussed further below. 

The Board also notes that actions requested in the Board's prior remand have been undertaken.  In this regard, ongoing VA treatment notes dating from July 2013 were obtained, the Veteran was provided a new VA examination in July 2016, and the Veteran was sent correspondence in June 2016 asking him to identify sources of treatment and provide authorizations for the release of private medical records related to his right hip sciatica.  In this regard, the record contains some private treatment records and the Veteran testified in September 2011 that he receives private treatment for his sciatica.  However, the Veteran did not respond to the June 2016 correspondence and, when contacted via telephone by VA in July 2016 concerning sources of private treatment, he responded that he will not be submitting any further evidence.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history, symptoms, and functional impairment. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for an increased rating, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolve any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assign the higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluate functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be, and in this case, have been, assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right hip sciatica been rated as noncompensable (0 percent disabling) prior to September 21, 2011, and 20 percent thereafter, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  He contends that higher ratings are warranted, as his symptoms of pain and numbness are more severe.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular dystrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost).  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" for peripheral nerve injuries indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that terms "mild," "moderate" and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

1. Prior to September 21, 2011

Following a review of the record, the Board finds that, for the period prior to September 21, 2011, a rating of 10 percent, but no higher, is warranted for the Veteran's right hip sciatica, as the objective and credible evidence more nearly approximates mild incomplete paralysis of the right sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Indeed, VA examination reports support no worse than mild symptoms based on the credible and probative evidence.

In this regard, during a February 2008 VA examination, the Veteran reported intermittent symptoms that are activity dependent, noting that he will have radicular symptoms going down his right lower extremity if he sits or drives for more than two hours, and that heavy lifting will also cause discomfort.  However, he denied daily chronic discomfort.  He further reported no use of assistive devices, no flare ups per se, and that he was able to walk and perform activities of daily living without limitations.  On physical examination, there was no tenderness over the greater trochanteric bursa, normal range of motion, and a normal gait.  While reflexes were not obtainable at the patella and Achilles, bilaterally, motor and sensory examinations were entirely normal.  The examiner assessed sciatica with prolonged sitting and heavy lifting, but noted the Veteran to be currently asymptomatic.  It was noted that employability was not limited.

The Veteran was afforded another VA examination in January 2010.  Because of claimed difficulty with language problems during the 2008 examination, the Veteran was provided the opportunity to bring an interpreter to his January 2010 examination.  However, he did not, and opted to proceed with the examination any way.  He described symptoms of numbness, paresthesias, and pain.  He described shooting pain down the lateral aspect of the right leg and foot, as well as numbness and tingling of the right foot.  He reported that he gets the episodes when sitting too long and laying in certain positions, but they resolve with position changes.  On physical examination, there was full motor strength and normal motor function.  Sensory testing was normal with respect to vibration, pain, light touch, and position sense.  Reflexes were also reported as normal, and there was no atrophy or no abnormal muscle tone or bulk.  Nor was any joint function affected by sciatica.  Gait and balance were both described as normal, and straight leg raising test was negative for radicular symptoms.  

In sum, the January 2010 examiner noted that the Veteran described sciatica of the right leg but that no symptoms were found on physical examination.  The examiner noted that the sciatica seemed to occur with positional changes and activity, and to resolve with positional changes or cessation of activity.  There were no significant effects noted on the Veteran's occupation or his usual daily activities.  

The foregoing VA examinations, which document the Veteran to have intermittent or positional right sciatic symptoms, but to otherwise be asymptomatic with normal motor and sensory examinations, support mild, but no worse, incomplete paralysis of the sciatic nerve, consistent with a 10 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Additionally, ongoing treatment records dating from service to September 21, 2011, support right sciatic symptoms that are mild, but no worse.  In this regard, during his June 2007 separation examination, the Veteran reported numbness in the right leg and right hip pain when standing up for long periods of time; notably, he did not report constant or more severe symptoms.  Thereafter, VA and private treatment notes show continued reports of periodic or intermittent right leg symptoms with generally normal neurologic examination.  

For example, in October 2007, straight leg raising test was positive on the right at 45 degrees, but range of motion was unrestricted in all major joints, strength was 5/5 bilaterally, and sensation was intact in the lower extremities.  In February 2008, at which time the Veteran reported pain over the right buttock that goes down the leg and occasional numbness, sensation was intact and there were no focal motor or reflex deficits.  Hip range of motion was normal without pain in the groin area, and sciatica was assessed.  In June 2009, the Veteran sought treatment for a flare up of low back pain that radiated down his leg, but denied weakness, tingling, or numbness.  In July 2009, the Veteran did exhibit decreased sensation to light touch, but reflexes were symmetrical.  In August 2009, he reported pain that was aggravated with prolonged standing at work, and a pain level of 9/10.  However, the same month he reported his sciatic was better and he "[felt] well."  At that time, gait and station were normal, as were muscle tone and strength in the legs.  Neurologic exam was grossly afocal, and sciatic was assessed.  

In August 2010, while being treated for sciatica, the Veteran's reported pain level was 0/10, he was on no medications, and neurologic examination was again grossly afocal.  There was normal gait/station, normal tone and strength in bilateral arms and legs.  Notably, in March 2011, the Veteran sought treatment for acute low back pain and did not mention any right leg symptoms at that time.  On exam, straight leg raising test was negative, and reflexes, motor, and sensation were intact.  Thereafter, in May 2011, pain assessment was 0, and in July 2011, muscle strength was 4+ bilaterally at L2-3 and L4-5, but otherwise full throughout.  

While the foregoing treatment records show periodic complaints of pain and occasional numbness in the right lower extremity, as well as infrequent objective findings of decreased sensation and slightly decreased motor strength, they do not show that any subjective complaints or objective findings were so consistent or so severe as to support more than mild overall symptoms or impairment.  To the extent that the Veteran is shown in the record to frequently have hypoactive or absent reflexes in the right lower extremity, such findings were also consistently present in the left lower extremity, and have not been attributed to right hip sciatica.  In this regard, the Board notes that the Veteran was not diagnosed with left sciatica despite impaired reflexes in that leg, and the record shows that the Veteran also has diabetes mellitus and bilateral hip arthritis.  Thus, the evidence of impaired reflexes in the right lower extremity is not sufficient to support a higher rating for right hip sciatica.

In sum, the Board finds that for the period prior to September 21, 2011, the competent and credible evidence shows right hip sciatica symptoms consistent with mild incomplete paralysis of the sciatic nerve sufficient to warrant a 10 percent disability rating.  However, for the same period, the Board finds that the evidence does not more nearly approximate moderate impairment such that a higher 20 percent rating is warranted.

2. Since September 21, 2011

Turning to the period since September 21, 2011, the Board finds that a rating in excess of 20 percent is not warranted for right hip sciatica, as the evidence more nearly approximates moderate incomplete paralysis of the right sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Indeed, VA examiners in July 2012 and July 2016 expressly found the Veteran's overall right sciatic symptoms to be consistent with moderate incomplete paralysis of the sciatic nerve, and the July 2012, December 2012, and July 2016 VA examination reports are consistent with those findings.  Those reports show subjective symptoms of pain, numbness, and paresthesias or tingling in the right lower extremity described as intermittent and mild in nature.  Physical examinations also generally showed intact motor function and full muscle strength, and sensation to be intact with the exception of some decreased sensation at the right thigh/knee.

More specifically, the July 2012 VA examiner noted the Veteran's reported history of intermittent thigh pain and numbness.  Current symptoms included mild paresthesias and/or dysthesias and mild numbness in the right lower extremity.  No constant pain was reported, though the Veteran did report pain that radiated to the right testicle.  On examination, the examiner found positive straight leg raise testing on the right, and hypoactive reflexes, bilaterally, in the knees and absence reflexes in the bilateral ankle.  Sensation was also mildly decreased to light touch in the right lower extremity at the thigh and knee, but was normal at the upper anterior thigh and foot/toes.  However, there was full muscle strength, described by the examiner as intact motor strength in all muscle groups, bilaterally, and intact motor function.  There were no trophic changes or atrophy, and the Veteran's gait was normal.  No assistive devices were used.  The examiner assessed moderate right incomplete paralysis of the sciatic nerve, but noted when the Veteran's radiculopathy pain is significant, he is unable to work.

A December 2012 VA examination report shows that the Veteran continued to note right leg symptoms going below the knee (into the anterior shin and dorsal foot) with numbness, but continued to have intact motor function in leg.  He also continued to be able to work as an electrician despite his medical condition.  His course was noted as stable.  On physical examination, there was mild decrease in light touch sensation in the right thigh/knee, and a positive straight leg raise test on the right.  There were also intact and symmetric knee reflexes of +1 and absent ankle jerks, bilaterally.  However, again, there was intact motor strength in all leg muscle groups, bilaterally.  During the diabetic neuropathy portion of the examination of the lower extremities, dysthesias were noted.  Knee reflexes were 2+, and sensation was described as normal to vibration, pain/pinprick, position sense, and light touch.  The examiner noted that the Veteran was working full time and going to school, but had lost approximately two weeks of time due to flare-ups of his back disability.

Most recently, a July 2016 VA examination report shows complaints of radiating pain in the right thigh with some altered sensation in the thigh, but full strength and function.  The Veteran described the sensation as different than the other leg at the lateral thigh and occasionally at the shin, but on the right only.  He reported that he works full time as an electrician without limits, but tries not to stand on ladders in one position longer than two three minutes as his leg starts to ache.  He then moves around and it does not ache.  He had had full strength and activity at work and no limits because he can, as he puts it, "muscle through."  He denied trauma or falls and reported that he takes Aleve at night for help sleeping, which works.  His activities of daily living were described as normal and no use of assistive devices was reported.  

In describing his specific symptoms, the Veteran reported intermittent pain, paresthesias and/or dysthesias, and numbness, which are mild in the right lower extremity.  On examination, he had full muscle strength, but hypoactive reflexes bilaterally in the lower extremities at the knee and ankle.  Sensation was decreased in the right lower extremity at the thigh/knee, but normal at the upper anterior thigh and foot/toes.  There were no trophic changes and a normal gait, without any reported use of assistive devices.  The examiner assessed moderate incomplete paralysis of sciatic.  In describing functional impact, the examiner noted the Veteran to be limited in standing, but to be tolerating full time electrician employment.  The examiner described a condition of stable moderate severity.

The foregoing examination reports clearly show an overall right sciatic disability of no more than moderate severity, as expressly concluded by VA examiners in July 2012 and July 2016.

Ongoing treatment notes dated during the period since September 21, 2011 are consistent with the examiners' conclusions.  In this regard, while they show periodic complaints of pain, numbness, and a "needle" sensation, they show the Veteran to be generally functioning well and to have essentially normal neurologic examinations.

For example, in November 2011, the Veteran reported occasions of right foot pain thought to be sciatic in nature, but at the time of treatment he was without pain, weakness, and numbness.  He reported that shoe inserts and naproxen help his symptoms.  He also reported that he was in an apprentice electrician program he enjoyed.  On neurologic examination, deep tendon reflexes, motor function, and sensation were intact, and straight leg raise was negative.  An assessment was made of foot pain with a normal examination.  

In August 2012, the Veteran sought treatment for his low back disability and radicular symptoms.  He described pain in the right leg, often in the groin/testicle, that goes down to his foot.  He reported shooting pain and numbness in the foot and sharp pains in toes at times.  He indicated that his symptoms were going on pretty constantly for about 1 year, but with waxing and waning of severity.  He used NSAIDs, which were not very helpful, and also tried physical therapy, stretching exercises, and chiropractic treatment in the past.  He indicated that he was not really interested in surgery, but would be interested in an injection trial in back.

In a separate August 2012 treatment note, the Veteran reported radicular symptoms that were becoming constant.  He had right leg numbness and weakness, with radiation in an L5-S1 pattern encompassing both the lateral and ventral aspect of the right foot.  The Veteran reported that pain will shoot to his right heel and that he also felt a needle or tingling sensation of the right great toe. The plantar aspect of his right foot was not involved.  He described feelings of tenderness, numbness, and crampy, miserable, radiating, sharp, and unbearable pain, with the worst pain over his last week rated as a 10, the least rated as a 6, and an average of 9.  He felt that his pain was worse in the afternoon.  He reported that he does work full-time as an electrician and does a lot of bending, twisting and squatting throughout the day.  He reported that he can only stand for approximately 5 minutes and walk for about 30 minutes, and had undergone physical therapy in 2009 but did not utilize a TENS unit.  He denied falls, saddle paresthesia, incontinence of bowel or bladder function, but did report that the pain will radiate from the low back into the right side of the groin, encompassing the testicular area, at times.  He also reported that he was active in church, in addition to working full time as electrician.  

On examination in August 2012, he had an antalgic gait favoring the right.  He had some discomfort with the toe and heel on standing.  Supine straight leg raise testing was positive on the right at 60 degrees for radicular symptoms.  Bilateral hip range of motion was full, and there was negative pelvic rock and pelvic compression.  Neurologic examination revealed symmetric and full motor strength.  Reflexes were diminished in the bilateral upper and lower extremities.  On sensory testing, the Veteran was found to have diminished sensation on the right to temperature, touch, and pinprick at L4-5 and L5-S1. He was preserved from L1-3.

In October 2012, the Veteran sought further treatment for his low back pain and radiculopathy.  He had similar complaints of radiating pain, worse in the afternoon after work, and with standing and weight bearing activities.  He also had numbness to the lateral lower leg that wrapped to the anterior ankle and down to the great toe.  He reported that he worked as an electrician, which required a lot of standing and walking.  Physical examination revealed muscle strength in bilateral hip flexion of 4/5, but otherwise full muscle strength in the bilateral lower extremity.  There was decreased sensation in the L4 dermatome area, and straight leg raise testing was positive bilaterally.  Limited range of motion and bilateral hip weakness were noted, as were decreased hamstring flexibility and decreased functional mobility.  Possible L4-5 impingement/radiculopathy was assessed.  

In December 2012 and February 2013, the Veteran was noted to have a mild antalgic gait, and in March 2013, his pain was less.  By April 2013, his pain was less.  He had received an epidural, was using a TENs unit and heating pad, was performing exercises.  His back pain was described as intermittent and there was no radiculopathy.  Similarly, in June 2013, his pain was intermittent and there was no radiculopathy.  At that time, he was continuing to work as an electrician and in construction.   Later that month, he again reported radiating right hip pain, along with numbness and a needles sensation in his toes.  At that time, however, a diabetic foot examination showed that the Veteran was able to feel monofilament to all toes except his right great big toe.  It was noted that he was managing his low back pain and radiculopathy with physical therapy, a TENs unite, heat, and epidural steroid injections.

The Veteran was seen again in May 2014 for radiating low back pain with numbness in the right foot described as occasional.  He did not perform routine exercise but was active at work.  He indicated he was able to function, but that his pain was worse with prolonged sitting or walking, and that he needed to change positions regularly.  On physical examination, there was no joint tenderness and the Veteran moved all of his extremities without difficulty.  Neurologically, there was full muscle strength in his lower extremities, and good posture and gait.  A diabetic sensory foot examination revealed findings within normal limits, as the Veteran was able to feel monofilament in all six areas.  Regarding the low back and radiculopathy, the Veteran was noted to be stable with as-needed over-the-counter naproxen and stretching exercises.

Notably, in September 2015, it was noted that the Veteran's sciatic symptoms were well managed.  He reported that he has occasional radiating pain from his low back to the posterior thigh and lateral leg.  However, he subjectively described his pain as less with only intermittent pain and no radiculopathy.  He reported that he limits himself in activities such as running, work, and playing with the children.  He also reported swimming.  Also that month, it was noted that the Veteran had run on a treadmill as part of a stress test, and no interference due to radiculopathy was reported.

Upon review of the record, including the evidence detailed above, the Board concludes that, for the period since September 21, 2011, the Veteran's right sciatica or lower extremity radiculopathy has been primarily manifested by some decreased sensation of the right lower extremity, mostly at the knee/thigh, and subjective symptoms of pain, numbness, and burning, that are generally intermittent in nature and productive of no more than moderate incomplete paralysis.  As noted, pursuant to DC 8520, to warrant a higher schedular rating than 20 percent moderately severe incomplete paralysis or complete paralysis must be shown.  Here, while the record reflects pain, numbness, loss of sensation, and burning, the symptoms are not noted to be severe or even moderately severe.  On the contrary, the July 2012 and July VA examiners expressly determined the Veteran's overall disability to be moderate in nature.  Notably, there has been generally full motor strength and function throughout, with an isolated finding of no more than mild motor impairment in hip flexion, and no evidence of atrophy.  Significantly, in finding that the Veteran's radicular symptoms are moderate in severity, the examiners considered the impaired reflexes, which were found on neurologic examination.  

The Board also finds that the VA examiners' assessments of moderate disability are supported by ongoing VA treatment notes.  The assessments show moderate symptoms that are generally stable, well-managed, and frequently described as occasional or intermittent.  Additionally, physical examinations consistently show objective findings of full motor strength in the right lower extremity, with a limited finding of 4/5 motor strength in bilateral hip flexion, and generally mild decreased sensation in the right lower extremity. 

Moreover, despite the Veteran's competent reports of right lower extremity symptoms and functional complaints, the record shows he was still able to work full time in physically demanding job, go to school, remain active in his church, and remain physically active to a degree, as reflected by his reports of running, playing with his children, swimming, and being able to successfully complete a treadmill stress test.  

The Board notes that the Veteran has other disabilities potentially affecting his right lower extremity, including diabetes and right hip arthritis.  In this regard, in October 2015, the Veteran was found on imaging to have moderate degenerative changes in the right hip, similar to those in the left hip.  It was noted that he had been receiving hip injections outside VA, the last one being in April 2014, and another hip injection was administered by VA in December 2015.  

In any event, even acknowledging the Veteran's complaints of pain, numbness, and tingling and the objective evidence of decreased sensation and hypoactive or absent knee and ankle reflexes, the most probative evidence does not show impairment sufficient to more nearly approximate a moderately severe disability.  While the Veteran may contend that his symptoms are more severe, the Board concludes that the medical findings of record, and in particular, the July 2012 and July 2016 VA examiners' severity determinations, are of greater probative value than the Veteran's lay assertions, and that the 20 percent rating assigned for the right lower extremity for the period from September 21, 2011, adequately addresses his symptomatology.

In sum, the Board finds that the evidence of record during the period from September 21, 2011, is consistent with moderate incomplete paralysis of the sciatic nerve, and does not more nearly approximate moderately-severe incomplete paralysis of the sciatic nerve to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Thus, a higher rating is denied.

3. Conclusion

As detailed, the Veteran's radicular complaints and symptoms are contemplated by the Rating Schedule's established criteria for evaluation of the sciatic nerve, including providing generally for impairment in motor, reflex, and sensory function, and specifically for impaired motor function below the knee.  The Board has considered the Veteran's complaints such as pain, numbness, and tingling, as well as the overall impact of his disability, in finding that higher ratings than the 10 percent and 20 percent assigned for the respective periods prior to and since September 21, 2011, are not warranted.  

The record supports entitlement to a 10 percent rating for the period prior to September 21, 2011, but the preponderance of the evidence is against a rating in excess of 10 percent for right hip sciatica for the same period, and a rating in excess of 20 percent for right hip sciatica for the period since September 21, 2011.  
In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against claims for higher ratings, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

A 10 percent rating, but not higher, for right hip sciatica for the period prior to September 21, 2011, is granted.

A rating in excess of 20 percent for right hip sciatica for the period since September 21, 2011, is denied.


REMAND

The Board previously remanded the issue of entitlement to service connection for left ear hearing loss for a new VA examination and opinion as to whether any current left ear hearing loss disability was caused or aggravated by active service.  Although a new VA audiological examination was provided in July 2016, the opinion obtained is inadequate for rating purposes for a number of reasons.

Foremost, the examiner states in the July 2016 examination report that there is "no audiometric data that correspond to [the Veteran's] exit in 2007."  Contrary to that statement, the Veteran's service treatment records show findings from audiometric testing conducted in June 2007 coincident with the Veteran's separation from service.  Additionally, the examiner based the opinion offered, at least in part, because there is "no evidence of acoustic trauma from entrance" to 2013.  However, service records show that the Veteran's military occupational specialty was a power generation equipment repairer, and on an April 2007 post-deployment questionnaire, the Veteran reported injuries from two blasts during his deployment, including a concussive event.  Indeed, in the tinnitus portion of the July 2006 examination report, the examiner stated that the "noise exposure as reported by the Veteran would be at levels which could cause acoustic trauma that could have resulted in tinnitus."  (Emphasis added).  

Given the foregoing inconsistencies in the July 2016 VA opinion, the Board finds that an addendum opinion is necessary that considers the June 2007 audiometric findings at separation, and the evidence of blasts and acoustic trauma in service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2016 examination to obtain an addendum opinion related to his left ear hearing loss.  If the July 2016 examiner is unavailable, then obtain an opinion from another audiologist.  The claims file should be reviewed by the examiner. 

After reviewing the claims file, the examiner should provide the following:

a.  Did left ear hearing loss preexist service based on the June 2004 audiometric findings?

b.  For preexisting left ear hearing loss found, please opine whether the pre-existing left ear hearing loss permanently worsened during service, as opposed to a temporary exacerbation of hearing loss.  Please explain why or why not.

In responding to this question, please address any increased decibel loss shown on subsequent examinations, including the audiometric findings of record from the June 2007 discharge examination, when compared to the June 2004 entrance examination.  Are such changes within normal variance or do they reflect an actual worsening at those frequencies since entrance? Please explain why.

c.  If the Veteran had a pre-existing left ear hearing loss that did increase in severity while he was in service, was that worsening undebatably due to natural progression of the hearing loss?  Please explain why or why not. 

d.  If the Veteran's left ear hearing loss did not preexist service, is it at least as likely as not (50% or greater probability) that the Veteran's current left ear hearing loss had its onset during service?  Please explain why or why not, to include discussion of any threshold shifts. 

e.  If the Veteran's left ear hearing loss did not begin in service, is the current left ear hearing loss etiologically related to the noise exposure during service?  Please explain why or why not.

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


